DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on November 1st, 2021 in response to the Non-Final Office Action mailed on August 3rd, 2021.  Per Applicant's response, Claims 1, 4, 13-15, & 17 have been amended, and Claims 3 & 5 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-2, 4, & 6-20 remain pending in the instant application, with Claims 11, 16, & 19 currently withdrawn.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Specification
The abstract of the disclosure was previously objected to because it contained legal phraseology therein.  Applicant has provided a corrected Abstract, thereby obviating the previous objection.

Claim Objections
Claims 3-4, 13, & 15-19 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous objections.

Claim Rejections - 35 USC § 112
Claims 14, 17, & 19 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Allowable Subject Matter
Claims 1-2, 4, 6-10, 12-15, 17-18, & 20 are allowable. The restriction requirement between Species A, B, & C, as set forth in the Office action mailed on March 26th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 11, 16, & 19, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-2, 4, & 6-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore M. Magee on Friday, November 5, 2021.
The application has been amended as follows: 
the rotor shaft.

16.	The vacuum arrangement according to claim 15, said vacuum pump inlet being connected to said outlet of said vacuum chamber, wherein said control circuitry is configured to control said axial position of said plate by changing an axial position of said vacuum pump relative to said outlet of said vacuum chamber.

19.	The vacuum arrangement according to claim 17, wherein said control circuitry is configured to control said axial position of said plate by changing an axial position of said vacuum pump relative to said outlet of said vacuum chamber and said valve plate comprises a recess and said plate is sized to fit within said recess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC